ORDER
By Order issued August 23, 2007, the Claim Investigator was directed to prepare an economic loss analysis of the claimant’s unreimbursed allowable expenses resulting from injures sustained as the result of criminal conduct which occurred on January 1, 2006.
Inasmuch as the Court has received documentation of unreimbursed allowable expenses of $ 1,275.20 which are related to the original injury, an award in that sum is hereby granted pursuant to the Investigator
‘s memorandum of August 27,2007. Any additional expenses relating to this incident may be reviewed by the Court as they are submitted.